Herbert Humphreys and Wilda Humphreys, Husband and Wife v. Commissioner.Humphreys v. CommissionerDocket No. 77861.United States Tax CourtT.C. Memo 1961-9; 1961 Tax Ct. Memo LEXIS 339; 20 T.C.M. (CCH) 41; T.C.M. (RIA) 61009; January 23, 1961*339  Edward J. Lawler, Esq., Sterick Building, Memphis, Tenn., for the petitioners. Hart H. Spiegel, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The Commissioner determined income tax deficiencies against the petitioners for 1954 and 1955 in the amounts of $22,947.46 and $16,427.40. The only issue that need be decided is whether the petitioner is entitled to deductions for amortization of bond premiums. The facts have been submitted by a stipulation which is adopted as the findings of fact. The returns for the taxable years were filed with the district director at Nashville, Tennessee. The facts in this case bring it within the decision of this Court in Maysteel Products, Inc., 33 T.C. 1021">33 T.C. 1021, holding against the taxpayer as to a similar item. The petitioners argue that the Maysteel case is not in point because the present petitioners made cash payments on their notes in excess of the amount claimed as charitable contributions, whereas this did not happen in the Maysteel case; the notes of the present petitioners did not specify any date of payment, whereas the Maysteel notes were for 35 days; and the interest on the notes of the*340  present petitioners was one-fourth point less than the interest payable on the bonds. whereas, in the Maysteel case the interest was the same on both. Such differences in the facts do not distinguish the two cases and on the authority of Maysteel this point is decided against the petitioners. Decision will be entered for the respondent.